WYCHE, Chief Judge.
From the affidavit of Paul Edward Pruitt it appears that he wishes to bring a proceeding in the United States District Court for the Northern District of Georgia, to test the legality of his imprisonment and detention and in which he asks this Court for an order requiring the Clerk of this Court to forward to him without cost to him a certified copy of the Indictment, Commitment, Order of Judgment and Transcript of the Proceedings in his trial of the case against him in this Court.
It appears from his affidavit that the petitioner intends to apply for a writ of habeas corpus before the United States District Court for the Northern District of Georgia.
The order requested by the petitioner may be made only by the Judge of the Court before whom the application for writ of habeas corpus in forma pauperis is pending. 28 U.S.C.A. § 2250.
The reason for the statutory limitation of authority is because only the Judge of the Court before whom a proceeding is pending is in a position to determine whether it is necessary to impose such a burden upon the Clerk of a court of the United States, or upon the Court Reporter, and if so to limit the copies to be furnished of those records which are pertinent to the issues presented in the application for the writ. United States v. Hoskins, D.C., 85 F. Supp. 313.
There is no application pending before this Court for writ of habeas corpus.
For the foregoing reasons the petition of the petitioner should be and it is denied.
Let a certified copy of this Order be forthwith served upon the petitioner.